Citation Nr: 1439640	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-23 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the matter in April 2012 in order to obtain outstanding personnel records, private treatment records, and afford the Veteran a VA examination.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

All evidence of record has been reviewed, including that found on Virtual VA. 


FINDINGS OF FACT

1.  A stressor event to support a diagnosis of PTSD has not been corroborated.
 
2.  The Veteran's currently diagnosed acquired psychiatric disorder did not originate in service, and is not otherwise attributable to his military service.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder, which is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the Veteran was sent a notice letter in August 2008 that provided information as to what evidence was required to substantiate the claim of service connection for PTSD.  Specifically, the letter explained the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  The letter satisfied all elements required by 38 C.F.R. § 3.159(b).  Hence, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The information and evidence that has been associated with the claims file include service treatment records, VA treatment records, private treatment records, and statements and testimony from the Veteran in support of his claim.  Further, the Veteran was afforded a VA examination in July 2012 regarding his claim on appeal.  The resulting medical opinion is considered adequate for rating purposes as it is based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In January 2012, the Veteran testified at a personal hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the individual who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal and asked questions aimed at substantiating the claims and determining whether there was outstanding evidence.  The duties imposed by Bryant were thereby met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , that simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Board notes that the above regulation was recently amended to specify that mental disorder diagnoses must comply with the fifth edition of the DSM.  However, the amended regulation does not apply to cases pending at the Board when enacted.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b).

Verification is also not required, in some cases, for stressors that are related to "fear of hostile military or terrorist activity."  38 C.F.R. §3.304(f)(3).  In addition if a stressor is based on a personal assault, evidence of changes in behavior can serve to provide credible supporting evidence.  38 C.F.R. § 3.304(f)(5) .

Analysis

The Veteran's reported in-service stressor involves witnessing a fellow service member engulfed in flames while trapped in the cockpit of an aircraft.  He states that he cannot recall whether this event took place while he was stationed in Taiwan or Vietnam.  The Veteran does not contend he served in combat, and the record does not otherwise suggest he engaged in combat, or that his claimed stressors are related to combat.

Service personnel records show that the Veteran was stationed at the Ching Chuan Kang (CCK) Air Force Base in Taiwan from July 26, 1971 to July 25, 1972 and stationed in Vietnam from June 7, 1972 to July 17, 1972.  Service treatment records are silent for any complaints or findings of a psychiatric disorder.  The separation examination report indicated that the Veteran was psychiatrically normal.  The Veteran testified at the January 2012 hearing that he did not report the incident or the resulting emotional impact to treatment providers while in service, but he began drinking heavily afterwards.  He explained that the event caused memories of a traumatic childhood incident to resurface. 

The post service medical evidence reveals that, over the years, the Veteran has been diagnosed as suffering from alcohol dependence.  In July 2008, a diagnosis of anxiety, major depressive disorder, and PTSD was provided by a VA psychologist.  

In April 2012, the Board remanded the Veteran's claim to verify his alleged stressor and to afford him a VA examination to determine if his psychiatric disabilities were related to service.  

In correspondence dated September 7, 2012, the Air Force Historical Research Agency (Agency) indicated that it could not find any reference to the event described by the Veteran occurring at the CCK Air Force base in Taiwan.  With respect to air bases in Vietnam, the Agency indicated that research could not be conducted with the scant information provided.  When contacted by the RO after the September 2012 correspondence, the Veteran informed the RO that he had no additional information surrounding the event.  In a November 2012 memorandum, a JSRRC coordinator issued a formal finding of lack of information required to corroborate the Veteran's reported stressor.  

The Veteran was afforded a VA examination in July 2012, at which time he detailed his in-service stressor.  He also reported symptoms to include sleep impairment, intrusive thoughts, loss of interest in leisurely activities, low energy, poor concentration, low motivation, and anti-social behavior, and abuse of alcohol.  

Following examination, the examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Specifically, the examiner noted that the Veteran's stressor had not been verified nor was the incident based on hostile or military or terrorist activity.  The examiner further noted the Veteran's service treatment records did not contain any indication of an acute stress reaction which would be expected if one witnessed a man burned alive.  Rather, the examiner diagnosed the Veteran with alcohol dependence, cannabis dependence, and depressive disorder, not otherwise specified (NOS).  

The Board notes initially that service connection is precluded for primary substance abuse and for secondary disabilities that result from primary substance abuse.  38 U.S.C.A. § 105(a).  

Upon review of the record, the Board finds that the Veteran does not have a verified or verifiable stressor event that led to PTSD.  First, as to the Veteran's allegation that he developed PTSD from accidentally killing a pedestrian prior to service, clearly that incident can not form the basis for a diagnosis of a service-related PTSD.  The Board notes that none of the evidence suggests that PTSD was present in service, or that any current PTSD was somehow aggravated by service.

As to the claimed in-service stressor, as the Veteran did not serve in combat and the claimed stressor event is unrelated to combat, his own account of the event is insufficient to establish that the incident occurred.  VA attempted to obtain corroboration of the claimed stressor event, but the service department was unable to verify the Veteran's account.  The service department did suggest that further information from the Veteran could assist in corroborating the claimed stressor incident, but the Veteran indicated that he had no further information to provide.  

In short, the record contains no corroboration of the stressor incident on which the Veteran basis his PTSD claim.  The VA examiner indicated that the criteria for a diagnosis of PTSD was not met because, in part of the lack of a verified stressor.  Although the post-service medical records contain a diagnosis of PTSD, the basis for this diagnosis is not evident.  In any event, the pertinent regulation required corroboration of the claimed stressor incident, outside of an allegation of personal assault.  Consequently, the Board finds that service connection for PTSD is not warranted.

With respect to psychiatric disorders other than PTSD, the VA examiner concluded that the current psychiatric disability was not related to service, and instead was associated with alcohol abuse.
 
The Board also notes that the Veteran has been inconsistent with regards to his account of the onset of his depression.  For instance, he testified at the hearing that he became depressed following the occurrence of the alleged in-service stressor.  However, private treatment records dated in 1997 and 1998 shows that he denied symptoms of depression.  The Board thus finds VA examiner's opinion more probative as to the question of etiology as it appears to have been based upon a thorough review of the record and thoughtful analyses of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Veteran has submitted his own statements and personal testimony to support his claim of service connection.  Although he is competent as a layperson to testify to observable symptoms, see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007), he is not competent to provide conclusions as to etiology in those cases where the matter requires medical expertise.  The matter of the etiology of the Veteran's psychiatric disability is an example of a case where medical expertise is required, as psychiatric disorders are not readily observable, and tend by their very nature to affect perception.  Moreover, in the Veteran's case there is no indication in the record of psychiatric impairment in service or until decades later, and the question of the etiology of a psychiatric disorder with such a large gap of time is one more suited for medical professionals.  

In any event, even were the Veteran competent to address the etiology of his psychiatric disorder, the Board finds that the opinion of the VA examiner, who is a medical professional with education, training and expertise in diagnosing and determining the origin of medical impairments, and whose opinion was based on an accurate understanding of the Veteran's medical history, is of greater probative value than the opinion of the Veteran.

In conclusion, the preponderance of the evidence is against the Veteran's claim 
seeking service connection for an acquired psychiatric disorder.  Thus, the benefit 

of-the-doubt rule is not applicable to the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depression, and anxiety disorder is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


